F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                     December 26, 2006
                                    TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                         Clerk of Court

 DAVID A. W ILLIAM S,

          Plaintiff - Appellant,

 v.                                                     No. 06-3363
                                                 (D.C. No. 03-CV-3421-SAC)
 18TH JUD IC IA L D ISTR IC T O F                         (D . Kan.)
 KANSAS; STA TE O F KANSAS;
 SEDGW ICK CO UN TY; NO LA T.
 FOULSTON, Sedgwick County
 District Attorney; KEVIN
 O’CONNOR, Sedgwick County
 Assistant District Attorney,

          Defendants - Appellees.



                              OR D ER AND JUDGM ENT *


Before KELLY, M cKA Y, and LUCERO, Circuit Judges. **


      David A. W illiams, a state inmate appearing pro se, appeals from the

district court’s denial of his motion for relief from judgment pursuant to Fed. R.



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
Civ. P. 60(b). M r. W illiams sought relief from a judgment of the district court

dismissing his civil rights complaint brought pursuant to 42 U.S.C. § 1983. In

2003, the district court liberally construed that complaint to allege violations of

M r. W illiams’s federal rights by the judge and district attorney who participated

in his state criminal trial. The district court determined that, in essence, M r.

W illiams was challenging the voluntariness of his plea agreement and requesting

that the district court vacate his state criminal sentence and allow for either new

plea negotiations or a trial. Because the relief M r. W illiams sought sounded in

habeas corpus, and not § 1983, the district court dismissed the complaint for

failure to state a claim. M r. W illiams did not appeal that decision. M r.

W illiams’s motion for relief from judgment now requests reinstatement of that

matter on grounds that M r. W illiams could prove his claims if given the

opportunity.

      W e review a district court’s ruling on a motion for relief from judgment for

an abuse of discretion. Sorbo v. United States Parcel Service, 432 F.3d 1169,

1177 (10th Cir. 2005). According to Rule 60(b), a motion for relief from

judgment “shall be made within a reasonable time.” Fed. R. Civ. P. 60(b).

M oreover, such a motion may only be granted for the following reasons:

      (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
      discovered evidence which by due diligence could not have been
      discovered in time to move for a new trial under Rule 59(b); (3) fraud
      (whether heretofore denominated intrinsic or extrinsic),
      misrepresentation, or other misconduct of an adverse party; (4) the

                                          -2-
      judgment is void; (5) the judgment has been satisfied, released, or
      discharged, or a prior judgment upon which it is based has been
      reversed or otherwise vacated, or it is no longer equitable that the
      judgment should have prospective application; or (6) any other reason
      justifying relief from the operation of the judgment.

Id. Because M r. W illiams has offered no explanation for the two-year lapse

between the district court’s order dismissing his § 1983 action and his motion for

relief from judgment, and has not otherwise shown that his case falls into one of

the six narrow categories under which relief from judgment is appropriate, the

district court did not abuse its discretion in denying his Rule 60(b) motion. 1

      M r. W illiams’s appeal is “without merit in that it lacks an arguable basis in

either law or fact.” Thompson v. Gibson, 289 F.3d 1218, 1222 (10th Cir. 2002).

W e DENY M r. W illiams’s motion to proceed IFP under § 1915(a)(1) and

DISM ISS this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). M r. W illiams is

responsible for the immediate payment of the unpaid balance of the appellate

filing fee. The dismissal of this appeal counts as one strike pursuant to 28 U.S.C.

§ 1915(g). See Jennings v. Natrona County Det. Ctr. M ed. Facility, 175 F.3d 775,




      1
          In its order, the district court also denied two motions for relief filed by
M r. W illiams on the grounds that the relief sounded in habeas corpus, and that the
prosecutors were protected by absolute immunity. To the extent M r. W illiams
challenges that portion of the district court’s order on appeal, we affirm for
substantially the same reasons set forth by the district court.

                                         -3-
780 (10th Cir. 1999).

                        Entered for the Court


                        Paul J. Kelly, Jr.
                        Circuit Judge




                         -4-